WARDEN, J.
Epitomized Opinion
This was an action by the Wagner Stone Company against the Village of Green Springs, Ohio, and its officials, including the mayor and the- council, to recover the sum of $457.57 for stone and materials delivered to the City for road work. This suit was-brought against these officials in their individual capacity. This material was contracted for by the City officials after a resolution for improvement of' certain streets in Green Springs. Ohio, had been, passed by the council. The material was furnished by the plaintiff, but before the money had been appropriated for the payment of the stone, each one of the defendants demurred to the petition for the reason that it did not state sufficient facts to constitute a cause of action. As the demurrers were sustained, the plaintiff prosecuted error. In sustaining the judgment of the lower court, the Court of Appeals held:
1. The members of the council of a village are not officers or agents of a municipal corporation, in the sense in which those terms are used in Section 17, General Code of Ohio.
2. The contract of a municipality referred to in said section is a contract executed by an administrative officer.
3. The members of the council of a village, by the passage of a resolution to purchase stone for street improvement, and authorizing the mayor to enter into a contract in the name of the village, for such purposes, do not thereby become individually liable under the provisions of said section.